       Case 1:16-cv-06967-ALC-GWG Document 61 Filed 09/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        9/8/2020

    SOMA SENGUPTA,

                               Petitioner,
                                                                  1:16-cv-06967 (ALC)
                      -against-

    THE ATTORNEY GENERAL OF THE STATE                             ORDER
    OF NEW YORK,

                               Respondent.

ANDREW L. CARTER, JR., United States District Judge:

        The Court is in receipt of Petitioner’s letter dated August 28, 2020, requesting

a    time   extension.     ECF        No.          60.      Petitioner’s   request      is      hereby

GRANTED. Petitioner shall         submit     her    objections    to   Judge   Gorenstein’s     Report

& Recommendation by October 6, 2020. Any further request for extension must be supported

with medical documentation, which the Court grants Plaintiff permission to file under seal.
        Respondent is directed to serve a copy of this Order on Plaintiff, and file proof

of service on ECF, no later than September 11, 2020.
SO ORDERED.



Dated: August 3, 2020                              _______________________________
      New York, New York
                                                         ANDREW L. CARTER, JR.
                                                         United States District Judge
